Exhibit 10.52

 

 

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

WOOD CREEK CPGF 22, L.P.,

a Delaware limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

PIVOTAL FINANCE, LLC,

an Arizona limited liability company

 

 

 

AS PURCHASER

 

 

WOOD CREEK APARTMENTS

1710 S. Gilbert Road

Mesa, Arizona 85204

 

 


TABLE OF CONTENTS

Page

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

6

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

7

 

4.3

Objection and Response Process

7

 

4.4

Permitted Exceptions

7

 

4.5

Assumed Encumbrances

8

 

4.6

Subsequently Disclosed Exceptions

11

 

4.7

Housing Assistance Program Vouchers

11

 

4.8

Purchaser Financing

12

 

ARTICLE V

CLOSING

12

 

5.1

Closing Date

12

 

5.2

Seller Closing Deliveries

12

 

5.3

Purchaser Closing Deliveries

13

 

5.4

Closing Prorations and Adjustments

14

 

5.5

Post Closing Adjustments

17

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller’s Representations

17

 

6.2

AS-IS

19

 

6.3

Survival of Seller’s Representations

20

 

6.4

Definition of Seller’s Knowledge

20

 

6.5

Representations and Warranties of Purchaser

21

 

ARTICLE VII

OPERATION OF THE PROPERTY

22

 

7.1

Leases and Property Contracts

22

 

7.2

General Operation of Property

22

 

7.3

Liens

22

 

7.4

Tax Appeals

22

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

24

 

8.1

Purchaser’s Conditions to Closing

24

 

8.2

Seller’s Conditions to Closing

24

 

ARTICLE IX

BROKERAGE

25

 

9.1

Indemnity

25

 

9.2

Broker Commission

25

 

ARTICLE X

DEFAULTS AND REMEDIES

26

 

10.1

Purchaser Default

26

 

10.2

Seller Default

26

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

27

 

11.1

Major Damage

27

 

11.2

Minor Damage

27

 

11.3

Closing

28

 

11.4

Repairs

28

 

ARTICLE XII

EMINENT DOMAIN

28

 

12.1

Eminent Domain

28

 

ARTICLE XIII

MISCELLANEOUS

28

 

13.1

Binding Effect of Contract

28

 

13.2

Exhibits and Schedules

29

 

13.3

Assignability

29

 

13.4

Captions

29

 

13.5

Number and Gender of Words

29

 

13.6

Notices

29

 

13.7

Governing Law and Venue

31

 

13.8

Entire Agreement

31

 

13.9

Amendments

32

 

13.10

Severability

32

 

13.11

Multiple Counterparts/Facsimile Signatures

32

 

13.12

Construction

32

 

13.13

Confidentiality

32

 

13.14

Time of the Essence

32

 

13.15

Waiver

32

 

13.16

Attorneys’ Fees

33

 

13.17

Time Zone/Time Periods

33

 

13.18

1031 Exchange

33

 

13.19

No Personal Liability of Officers, Trustees or Directors

33

 

13.20

ADA Disclosure

33

 

13.21

No Recording

34

 

13.22

Relationship of Parties

34

 

13.23

AIMCO Marks

34

 

13.24

Non-Solicitation of Employees

34

 

13.25

Survival

34

 

13.26

Multiple Purchasers

34

 

13.27

WAIVER OF JURY TRIAL

35

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

35

 

14.1

Disclosure

35

 

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1       Defined Terms

Schedule 2       List of Materials

 


 

PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 1st
day of March, 2011 (the "Effective Date"), by and between WOOD CREEK CPGF 22,
L.P., a Delaware limited partnership, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and PIVOTAL
FINANCE, LLC, an Arizona limited liability company, having a principal address
at 3200 E. Camelback Road, Suite 295, Phoenix, Arizona 85018 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in Maricopa County, Arizona, as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as Wood Creek Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

C.        Seller and Purchaser intend this Contract to serve as mutual escrow
instructions to Escrow Agent. 


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1              PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2              PURCHASE PRICE AND DEPOSIT.

  The total purchase price ("Purchase Price") for the Property shall be an
amount equal to Twenty-Eight Million Two Hundred Fifty Thousand  Dollars
($28,250,000.00), payable by Purchaser, as follows:


2.2.1        WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER
SHALL DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY, 633 THIRD AVENUE, 17TH
FLOOR, NEW YORK, NEW YORK 10017 ("ESCROW AGENT" OR "TITLE INSURER") AN INITIAL
DEPOSIT (THE "INITIAL DEPOSIT") OF TWO HUNDRED FIFTY THOUSAND  DOLLARS
($250,000.00) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ("GOOD FUNDS"). 
IF PURCHASER DOES NOT EXERCISE ITS RIGHT TO TERMINATE THIS CONTRACT PURSUANT TO
SECTION 3.2 OR OTHERWISE ON OR BEFORE 5:00 P.M. ON MARCH 11, 2011 (THE
“NON-REFUNDABLE INITIAL DEPOSIT COMPONENT DATE”), THEN A PORTION OF THE INITIAL
DEPOSIT IN THE AMOUNT OF $25,000.00 SHALL BE NON-REFUNDABLE IN ALL CASES (THE
PORTION OF THE INITIAL DEPOSIT THAT PURSUANT TO THIS SENTENCE IS NON-REFUNDABLE
IS REFERRED TO HEREIN AS THE “NON-REFUNDABLE INITIAL DEPOSIT COMPONENT”.


2.2.2        ON OR BEFORE THE EXPIRATION OF THE FEASIBILITY PERIOD, PURCHASER
SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE "ADDITIONAL DEPOSIT")
OF TWO HUNDRED FIFTY THOUSAND  DOLLARS ($250,000.00) BY WIRE TRANSFER OF GOOD
FUNDS. 


2.2.3        AT THE CLOSING, SUBJECT TO PURCHASER’S OBLIGATIONS UNDER SECTION
4.5, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE AMOUNT
OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES, TOGETHER WITH ALL ACCRUED BUT
UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE "LOAN BALANCE"),
PLUS THE AMOUNT OF THE DEPOSIT.


2.2.4        THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO
AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 2:00
P.M. ON THE CLOSING DATE.


2.3              ESCROW PROVISIONS REGARDING DEPOSIT. 


2.3.1        ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE
DEPOSIT TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW
AGENT SHALL INVEST THE DEPOSIT IN AN FDIC-INSURED, INTEREST-BEARING BANK ACCOUNT
OR FDIC-INSURED MONEY MARKET FUND REASONABLY APPROVED BY PURCHASER AND SELLER,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2        ESCROW AGENT SHALL HOLD AND APPLY THE DEPOSIT IN STRICT ACCORDANCE
WITH THE TERMS OF THIS CONTRACT.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES
SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3        EXCEPT FOR THE RETURN OF THE DEPOSIT TO PURCHASER AS A RESULT OF
PURCHASER EXERCISING ITS TERMINATION RIGHT UNDER SECTION 3.2 BELOW (IN WHICH
EVENT ESCROW AGENT SHALL PROMPTLY RELEASE THE DEPOSIT TO PURCHASER ON DEMAND),
IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON ESCROW
AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE
OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR'S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER'S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4        THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES AND SHALL NOT BE
LIABLE FOR ANY ACT OR OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH
IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND
PURCHASER JOINTLY AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS
FROM AND AGAINST ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY'S
FEES, INCURRED IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT'S DUTIES
HEREUNDER, EXCEPT WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY
ESCROW AGENT IN BAD FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING
NEGLIGENCE ON THE PART OF THE ESCROW AGENT.


2.3.5        THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT'S AGREEMENT TO COMPLY WITH THE
TERMS OF PURCHASER’S AND SELLER'S CLOSING INSTRUCTION LETTERS DELIVERED AT
CLOSING (TO THE EXTENT SAME ARE CONSISTENT WITH THE TERMS OF THIS CONTRACT) AND
THE PROVISIONS OF THIS SECTION 2.3.


2.3.6        ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT'S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1              FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including March 31, 2011 (the
"Feasibility Period"), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, "Consultants") shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser's
intended use thereof (collectively, the "Inspections").  Purchaser shall also
have the foregoing right to enter onto the Property to conduct and make
Inspections during any period occurring after the expiration of the Feasibility
Period, but before the termination of this Contract.


3.2              EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey or other
matters are unsatisfactory to Purchaser for any reason, or for no reason
whatsoever, in Purchaser's sole and absolute discretion, then Purchaser shall
have the right to terminate this Contract pursuant to, and in accordance with
this Section 3.2.  No later than 5:00 p.m. on the date of expiration of the
Feasibility Period, Purchaser shall give written notice (the “Section 3.2
Notice”) to Seller and Escrow Agent indicating whether Purchaser elects to
either: (x) terminate this Contract or (y) go forward with the transactions
contemplated by this Contract.  If Purchaser fails to deliver the Section 3.2
Notice on or before 5:00 p.m. on the date of expiration of the Feasibility
Period, then Purchaser shall be deemed to have elected to terminate this
Contract.  If Purchaser elects in the Section 3.2 Notice to terminate this
Contract, or Purchaser is deemed to have elected to terminate this Contract,
then this Contract shall terminate and be of no further force and effect,
subject to and except for the Survival Provisions, and Escrow Agent shall return
the Initial Deposit to Purchaser; provided, however, if Purchaser terminates
this Contract, or is deemed to have terminated this Contract, after the
Non-Refundable Initial Deposit Component Date, then (i) the Non-Refundable
Initial Deposit Component shall be delivered to Seller as further consideration
for Seller agreeing to enter into this Contract and (ii) the remaining balance
of the Initial Deposit (i.e. $225,000) shall be returned to Purchaser.  If
Purchaser delivers the Section 3.2 Notice and does not elect therein to
terminate this Contract, then Purchaser’s right to terminate under this Section
3.2 shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser’s obligation to purchase the Property
shall be conditional only as provided in Section 8.1.


3.3              CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics' or materialmen's liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.


3.4              PURCHASER INDEMNIFICATION. 


3.4.1        PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY
SELLER (IN SELLER'S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER)
SELLER, TOGETHER WITH SELLER'S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES,
SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY
MANAGER, REGIONAL PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER,
"SELLER'S INDEMNIFIED PARTIES"), FOR, FROM AND AGAINST ANY AND ALL DAMAGES,
MECHANICS' LIENS, MATERIALMEN'S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES,
DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS)
(COLLECTIVELY, "LOSSES") CAUSED BY PURCHASER'S OR ITS CONSULTANTS' ENTRY ONTO
THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER'S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.


3.4.2        NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY
WITHOUT SELLER'S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM ANY INVASIVE
TESTS, PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER, WHICH NOTICE
SHALL BE ACCOMPANIED BY A DETAILED DESCRIPTION AND PLAN OF THE INVASIVE TESTS
PURCHASER DESIRES TO PERFORM.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT
LIMITATION, TO DISAPPROVE ANY AND ALL SUCH INVASIVE ENTRIES, SURVEYS, TESTS
(INCLUDING, WITHOUT LIMITATION, AN INVASIVE PHASE II ENVIRONMENTAL STUDY OF THE
PROPERTY), INVESTIGATIONS AND OTHER MATTERS THAT IN SELLER'S REASONABLE JUDGMENT
COULD RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE
SELLER TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE ADVERSELY
AFFECT THE PROPERTY OR SELLER'S INTEREST THEREIN.  PURCHASER SHALL, AT
PURCHASER’S SOLE COST AND EXPENSE, AND IN ACCORDANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, DISPOSE OF ALL HAZARDOUS MATERIALS WHICH HAVE BEEN
SPECIFICALLY REMOVED FROM OR AT THE PROPERTY BY PURCHASER OR ITS AGENTS,
REPRESENTATIVES, EMPLOYEES OR DESIGNEES IN CONNECTION WITH PURCHASER’S
ENVIRONMENTAL STUDIES.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE
DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER'S OR ITS CONSULTANTS'
ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY
SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR
RISK BY SELLER.  PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER'S SOLE COST
AND EXPENSE, THE PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO
PURCHASER'S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER
SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY
INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS
THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR
INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO
PROPERTY DAMAGE, AND (B) WORKER'S COMPENSATION INSURANCE FOR ALL OF THEIR
RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO THE EARLIER TO OCCUR OF (I) PURCHASER'S OR PURCHASER'S
CONSULTANTS' ENTRY ONTO THE PROPERTY, OR (II) THE EXPIRATION OF 15 DAYS AFTER
THE EFFECTIVE DATE.


3.5              PROPERTY MATERIALS. 


3.5.1        WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT
THE SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER AGREES TO
DELIVER TO PURCHASER, OR AT SELLER'S OPTION MAKE AVAILABLE AT THE PROPERTY,
COPIES OF ALL MATERIAL DOCUMENTS AND INFORMATION CONCERNING THE PROPERTY THAT
ARE IN SELLER'S POSSESSION OR REASONABLE CONTROL (INCLUDING, BUT NOT LIMITED TO,
THOSE ITEMS REFERENCED ON SCHEDULE 2 ATTACHED HERETO), OTHER THAN SUCH DOCUMENTS
AND INFORMATION THAT SELLER REASONABLY DEEMS TO BE CONFIDENTIAL OR PROPRIETARY
(COLLECTIVELY, THE "MATERIALS").


3.5.2        EXCEPT AS EXPRESSLY SET FORTH IN SELLER'S REPRESENTATIONS, SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, WRITTEN, ORAL, STATUTORY, OR
IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR INFORMATIONAL PURPOSES
ONLY, AND PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS, AND, EXCEPT AS EXPRESSLY SET FORTH IN
SELLER’S REPRESENTATIONS, WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON ITS
OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS
RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE PROPERTY.  ALL
MATERIALS AND THIRD-PARTY REPORTS SHALL BE RETURNED TO SELLER OR DESTROYED BY
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.


3.5.3        NOT LATER THAN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER THE MOST RECENT RENT ROLL FOR THE PROPERTY, WHICH IS
THE RENT ROLL SELLER USES IN THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE
"RENT ROLL").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT
ROLL OTHER THAN AS EXPRESSLY SET FORTH IN SELLER’S REPRESENTATIONS.


3.5.4        NOT LATER THAN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER A LIST OF ALL CURRENT PROPERTY CONTRACTS (THE
"PROPERTY CONTRACTS LIST").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES
REGARDING THE PROPERTY CONTRACTS LIST OTHER THAN THE EXPRESS REPRESENTATIONS SET
FORTH IN SELLER’S REPRESENTATIONS. 


3.6              PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then Seller shall execute and deliver, on
or before Closing, a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a "Required Assignment Consent") to such
assignment, and Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller's Indemnified Parties from and against any and all Losses arising from or
related to a failure to obtain any such Required Assignment Consent.


ARTICLE IV
TITLE


4.1              TITLE DOCUMENTS.

  Promptly after the Effective Date, and to the extent same has not already been
provided to Purchaser, Title Insurer will deliver to Purchaser a commitment for
owner's title insurance with regard to the Property ("Title Commitment") to
provide an extended coverage American Land Title Association owner's title
insurance policy for the Land and Improvements, using the current policy jacket
customarily provided by the Title Insurer, in an amount equal to the Purchase
Price (the "Title Policy"), together with copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Upon Closing, Seller shall be responsible only for
payment of the base premium for the Title Policy.  Upon Closing, Purchaser shall
be solely responsible for payment of the additional cost to obtain extended
coverage under the Title Policy and for all costs relating to any requested
endorsements.  Notwithstanding the foregoing, if (i) pursuant to the Response
Notice, Seller shall have expressly committed to cure an Objection and (ii) the
only means of curing such Objection is to obtain an additional endorsement to
the Title Policy, then Seller shall be responsible for payment of the costs
relating to such additional endorsement; provided, however, that in no event
shall Seller be required to pay the costs relating to any endorsement requested
by Purchaser or the costs relating to any standard endorsement (i.e., any
endorsement that is typically included in an extended coverage American Land
Title Association owner’s title insurance policy). 


4.2              SURVEY.

  Promptly after the Effective Date, and to the extent same has not already been
provided to Purchaser, Seller will deliver to Purchaser a copy of the existing
survey of the Property dated August 14, 2006 and prepared by Smith Roberts
National Corporation (the "Existing Survey").  Purchaser may, at its sole cost
and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the "Survey").


4.3              OBJECTION AND RESPONSE PROCESS.

  On or before March 22, 2011 (the "Objection Deadline"), Purchaser shall give
written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before March 28, 2011 (the "Response Deadline"), Seller
may, in Seller's sole discretion, give Purchaser notice (the "Response Notice")
of those Objections which Seller is willing to cure, if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date to cure those Objections
which Seller commits to cure pursuant to the Response Notice, not to exceed 30
days in the aggregate.  If Seller fails to deliver a Response Notice by the
Response Deadline, Seller shall be deemed to have elected not to cure or
otherwise resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
then Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price (it being agreed that
those Objections, if any, which Seller shall have committed to cure pursuant to
the Response Notice shall nevertheless be omitted from the Title Policy at
Closing).


4.4              PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed "Permitted Exceptions":


4.4.1        ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN
(A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO THE
RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS' LIENS AND TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE MODIFIED TO BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES AND TO SUCH
PARTIES’ LEASEHOLD INTERESTS ONLY, AND (D) THE STANDARD EXCEPTION PERTAINING TO
TAXES AND ASSESSMENTS, WHICH SHALL BE LIMITED TO TAXES AND ASSESSMENTS NOT YET
DUE AND PAYABLE AS OF THE CLOSING DATE;


4.4.2        ALL LEASES;


4.4.3        THE ASSUMED ENCUMBRANCES;


4.4.4        THE HAP TENANT BASED VOUCHER CONTRACT(S);


4.4.5        APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.6        ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5              ASSUMED ENCUMBRANCES.


4.5.1        PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH TWO (2)
LOANS (COLLECTIVELY, THE "LOANS", EACH A “LOAN”) MADE TO SELLER BY LENDER, THE
PROPERTY PRESENTLY IS ENCUMBERED BY THE ASSUMED DEEDS OF TRUST AND CERTAIN OTHER
SECURITY AND RELATED DOCUMENTS IN CONNECTION WITH THE LOANS (COLLECTIVELY, THE
"ASSUMED ENCUMBRANCES").  THE LOANS ARE EVIDENCED BY THE NOTES.  AFTER THE
EFFECTIVE DATE, SELLER AGREES THAT IT WILL PROVIDE TO PURCHASER COPIES OF THE
ASSUMED LOAN DOCUMENTS WHICH ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL
(SUBJECT TO SECTION 3.5.2).


4.5.2        PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER'S OBLIGATIONS UNDER THE NOTES AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
ARISING FROM AND AFTER THE CLOSING AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO
THE ASSUMED DEEDS OF TRUST AND THE ASSUMED ENCUMBRANCES, AND (B) THE LENDER
SHALL RELEASE SELLER, AS WELL AS ANY GUARANTORS AND OTHER OBLIGATED PARTIES
UNDER THE ASSUMED LOAN DOCUMENTS, FROM ALL OBLIGATIONS UNDER THE ASSUMED LOAN
DOCUMENTS (AND ANY RELATED GUARANTEES OR LETTERS OF CREDIT), INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATION TO MAKE PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE
NOTES (COLLECTIVELY, THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE "LOAN
ASSUMPTION AND RELEASE").  PURCHASER ACKNOWLEDGES AND AGREES THAT (X) THE
PROVISIONS OF EXHIBIT B ATTACHED TO EACH OF THE ASSUMED DEEDS OF TRUST AND THE
PROVISIONS OF EXHIBIT A ATTACHED TO EACH OF THE NOTES WERE NEGOTIATED FOR THE
EXCLUSIVE BENEFIT OF SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (COLLECTIVELY,
THE "SPECIFIC AIMCO PROVISIONS"), AND (Y) UNLESS LENDER OTHERWISE AGREES IN
LENDER'S SOLE AND ARBITRARY DISCRETION, PURCHASER WILL NOT BE PERMITTED TO
ASSUME THE BENEFIT OF THE SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO
FURTHER FORCE OR EFFECT FROM AND AFTER THE CLOSING DATE. 


4.5.3        PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS
REQUIRE THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH
THEREIN TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER,
AT ITS SOLE COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE
"LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE"), SHALL SATISFY THE
REQUIREMENTS SET FORTH IN THE ASSUMED LOAN DOCUMENTS TO APPLY FOR THE LOAN
ASSUMPTION AND RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING A COMPLETE
APPLICATION TO LENDER FOR ASSUMPTION OF THE LOANS TOGETHER WITH ALL DOCUMENTS
AND INFORMATION REQUIRED IN CONNECTION THEREWITH (THE "LOAN ASSUMPTION
APPLICATION").  ON OR BEFORE THE LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE,
PURCHASER AGREES TO PROVIDE SELLER WITH REASONABLY SUFFICIENT EVIDENCE THAT THE
LOAN ASSUMPTION APPLICATION HAS BEEN SUBMITTED TO LENDER.  PURCHASER
ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE PREPARATION
AND SUBMITTAL OF THE LOAN ASSUMPTION APPLICATION, INCLUDING THE COLLECTION OF
ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES, AND OTHER ITEMS
REQUIRED TO BE SUBMITTED TO LENDER IN CONNECTION WITH THE LOAN ASSUMPTION
APPLICATION.


4.5.4        PURCHASER SHALL COMPLY WITH LENDER'S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE, AND, IF REQUIRED BY THE LENDER,
PURCHASER SHALL CAUSE SUCH OTHER PERSON OR ENTITY REASONABLY ACCEPTABLE TO THE
LENDER, TO EXECUTE AND DELIVER AT THE CLOSING A CUSTOMARY “NON-RECOURSE
CARVE-OUT” GUARANTY AND SUCH OTHER GUARANTY(S), IF ANY, WHICH ARE A PART OF THE
ASSUMED LOAN DOCUMENTS AND A CUSTOMARY ENVIRONMENTAL INDEMNITY IN FAVOR OF
LENDER; IT BEING AGREED AND UNDERSTOOD THAT SUCH GUARANTY(S) AND ENVIRONMENTAL
INDEMNITY SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE LOAN ASSUMPTION AND
RELEASE OCCURS.  PURCHASER SHALL BE RESPONSIBLE AT ITS SOLE COST AND EXPENSE FOR
CORRECTING AND RE-SUBMITTING ANY DEFICIENCIES NOTED BY LENDER IN CONNECTION WITH
THE LOAN ASSUMPTION APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER NOTIFICATION
FROM LENDER OF SUCH DEFICIENCY.  PURCHASER ALSO SHALL PROVIDE SELLER WITH A COPY
OF ANY CORRESPONDENCE FROM LENDER WITH RESPECT TO THE LOAN ASSUMPTION
APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF SUCH CORRESPONDENCE
FROM LENDER.  PURCHASER ACKNOWLEDGES THAT LENDER'S ASSUMPTION GUIDELINES MAY NOT
BE CONSISTENT WITH THE PROVISIONS OF THE ASSUMED LOAN DOCUMENTS CONCERNING THE
LOAN ASSUMPTION AND RELEASE. 


4.5.5        PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES AND ENDORSEMENT FEES) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL
(SUCH FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO AS THE "LENDER FEES"), IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND
RELEASE.


4.5.6        SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
ALL RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDER IN CONNECTION WITH THE
LOANS, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.  ADDITIONALLY,
PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY ADDITIONAL OR INCREASED RESERVES,
IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE MAINTAINED BY PURCHASER IN
CONNECTION WITH THE LOANS AFTER THE LOAN ASSUMPTION AND RELEASE (THE "REQUIRED
LOAN FUND AMOUNTS").


4.5.7        PURCHASER AGREES PROMPTLY TO DELIVER TO THE LENDER ALL DOCUMENTS
AND INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER
INFORMATION OR DOCUMENTATION AS THE LENDER REASONABLY MAY REQUEST, INCLUDING,
WITHOUT LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND LENDER, AT NO COST OR EXPENSE TO SELLER, IN
CONNECTION WITH PURCHASER'S APPLICATION TO LENDER FOR APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE.


4.5.8        TO THE EXTENT REQUIRED BY LENDER, NO LATER THAN 15 DAYS AFTER THE
EFFECTIVE DATE, PURCHASER SHALL ORDER A PHASE I ENVIRONMENTAL STUDY AND/OR
PROPERTY CONDITION REPORT (PREPARED BY A CONSULTANT AND ENGINEER REASONABLY
ACCEPTABLE TO LENDER), AND COVENANTS THAT SUCH PHASE I ENVIRONMENTAL STUDY
AND/OR PROPERTY CONDITION REPORT SHALL BE DELIVERED TO SELLER AND LENDER PRIOR
TO THE CLOSING.


4.5.9        (A)        IF (X) PURCHASER COMPLIES WITH ITS OBLIGATIONS UNDER
THIS CONTRACT (INCLUDING THIS SECTION 4.5) AND THE REQUIREMENTS OF THE ASSUMED
LOAN DOCUMENTS IN CONNECTION WITH OBTAINING THE LOAN ASSUMPTION AND RELEASE, (Y)
PURCHASER USES COMMERCIALLY REASONABLE EFFORTS TO DILIGENTLY OBTAIN THE LOAN
ASSUMPTION AND RELEASE, AND (Z) PURCHASER IS UNABLE TO OBTAIN THE CONSENT OF THE
LENDER TO THE LOAN ASSUMPTION AND RELEASE (SUBJECT ONLY TO LENDER’S CUSTOMARY
CONDITIONS) ON OR BEFORE APRIL 15, 2011 (THE “LOAN ASSUMPTION APPROVAL PERIOD”),
THEN PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS CONTRACT BASED SOLELY ON
THE FACT THAT THE LOAN ASSUMPTION AND RELEASE HAS NOT BEEN APPROVED BY THE
LENDER BY GIVING WRITTEN NOTICE TO SELLER AND ESCROW AGENT NO LATER THAN 5:00
P.M. ON OR BEFORE THE DATE OF THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL
PERIOD.  IF PURCHASER PROVIDES SUCH WRITTEN NOTICE PRIOR TO THE EXPIRATION OF
THE LOAN ASSUMPTION APPROVAL PERIOD (AS SAME MAY BE EXTENDED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.5.9), THIS CONTRACT SHALL TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL PROVISIONS, AND
ESCROW AGENT SHALL RETURN THE DEPOSIT TO PURCHASER, PROVIDED, HOWEVER, IF
PURCHASER PROVIDES SUCH NOTICE AFTER THE NON-REFUNDABLE INITIAL DEPOSIT
COMPONENT DATE, THEN (I) THE NON-REFUNDABLE INITIAL DEPOSIT COMPONENT SHALL BE
DELIVERED TO SELLER AS FURTHER CONSIDERATION FOR SELLER AGREEING TO ENTER INTO
THIS CONTRACT AND (II) THE REMAINING BALANCE OF THE DEPOSIT (I.E. THE DEPOSIT
THEN BEING HELD BY ESCROW AGENT, LESS THE NON-REFUNDABLE INITIAL DEPOSIT
COMPONENT) SHALL BE RETURNED TO PURCHASER.  IF PURCHASER FAILS TO DELIVER TO
SELLER A WRITTEN NOTICE OF TERMINATION PRIOR TO THE EXPIRATION OF THE LOAN
ASSUMPTION APPROVAL PERIOD (AS SAME MAY BE EXTENDED PURSUANT TO THE PROVISIONS
OF THIS SECTION 4.5.9) IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4.5.9, THEN
PURCHASER'S RIGHT TO TERMINATE THIS CONTRACT UNDER THIS SECTION 4.5.9 SHALL BE
PERMANENTLY WAIVED, THIS CONTRACT SHALL REMAIN IN FULL FORCE AND EFFECT, AND
PURCHASER SHALL HAVE NO FURTHER RIGHT TO TERMINATE THIS CONTRACT ON ACCOUNT OF
PURCHASER’S INABILITY OR FAILURE TO OBTAIN THE LOAN ASSUMPTION AND RELEASE.

                        (b)        If (y) despite Purchaser using commercially
reasonable good faith efforts to obtain the Loan Assumption and Release,
Purchaser does not obtain the consent of the Lender to the Loan Assumption and
Release (subject only to Lender’s customary conditions) on or before the then
expiration of the Loan Assumption Approval Period, then Purchaser shall have the
right (the “First Loan Assumption Approval Extension Right”), exercisable by
delivering written notice to Seller prior to the then expiration of the Loan
Assumption Approval Period, to extend the Loan Assumption Approval Period to May
2, 2011 for the sole purpose of obtaining Lender's approval of the Loan
Assumption and Release; provided that concurrently with delivering such written
notice exercising the First Loan Assumption Approval Extension Right, Purchaser
shall deliver to Escrow Agent an additional deposit of $25,000.00 (the “First
Loan Assumption Period Extension Deposit”).  The First Loan Assumption Period
Extension Deposit shall be deemed part of the Deposit.

                        (c)        If Purchaser exercises its First Loan
Assumption Approval Extension Right and, despite Purchaser using commercially
reasonable good faith efforts to obtain the Loan Assumption and Release,
Purchaser does not obtain the consent of the Lender to the Loan Assumption and
Release (subject only to Lender’s customary conditions) on or before the then
expiration of the Loan Assumption Approval Period (as extended by the First Loan
Assumption Approval Extension Right), then Purchaser shall have the additional
right (the “Second Loan Assumption Approval Extension Right”), exercisable by
delivering written notice to Seller prior to the then expiration of the Loan
Assumption Approval Period, to further extend the Loan Assumption Approval
Period to May 16, 2011 for the sole purpose of obtaining Lender's approval of
the Loan Assumption and Release; provided that concurrently with delivering such
written notice exercising the Second Loan Assumption Approval Extension Right,
Purchaser shall deliver to Escrow Agent an additional deposit of $25,000.00 (the
“Second Loan Assumption Period Extension Deposit”).  The Second Loan Assumption
Period Extension Deposit shall be deemed part of the Deposit.


4.5.10    PURCHASER SHALL BE IN DEFAULT HEREUNDER IF (I) PURCHASER FAILS TO
SUBMIT A LOAN ASSUMPTION APPLICATION WHICH IS, IN PURCHASER’S GOOD FAITH BELIEF,
A COMPLETE LOAN APPLICATION PACKAGE BY THE LOAN ASSUMPTION APPLICATION SUBMITTAL
DEADLINE, OR (II) PURCHASER HAS NOT OBTAINED LENDER’S APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE BY THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD
(AS SAME MAY BE EXTENDED PURSUANT TO THE PROVISIONS OF SECTION 4.5.9 ABOVE),
PURCHASER IS ENTITLED TO, BUT DOES NOT, TERMINATE THIS CONTRACT IN ACCORDANCE
WITH SECTION 4.5.9, AND PURCHASER FAILS TO OBTAIN EACH LOAN ASSUMPTION AND
RELEASE PRIOR TO THE CLOSING DATE, IN EITHER CASE, SELLER MAY TERMINATE THIS
CONTRACT AND THE DEPOSIT SHALL BE IMMEDIATELY RELEASED BY THE ESCROW AGENT TO
SELLER.


4.6              SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment or Existing Survey discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment delivered to Purchaser during
the Feasibility Period (the "New Exception"), Purchaser shall have a period of 5
days from the date of its receipt of such update (the "New Exception Review
Period") to review and notify Seller in writing of Purchaser's approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate. 
If Seller fails to deliver a notice to Purchaser within 3 days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller's response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
notify Seller of its election to terminate this Contract in accordance with the
foregoing sentence within 6 days after the expiration of the New Exception
Review Period, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception. 


4.7              HOUSING ASSISTANCE PROGRAM VOUCHERS.

  Purchaser acknowledges that the HAP Tenant Based Voucher Contract(s)
require(s) the satisfaction by Purchaser of certain requirements as set forth
therein and established by the local housing authorities (collectively, the
“Housing Authority”) to allow for the assumption of the HAP Tenant Based Voucher
Contract(s). Purchaser agrees that, at the Closing, either (a) Purchaser shall
assume all obligations under the HAP Tenant Based Voucher Contract(s) and accept
title to the applicable Property subject to the same, or (b) the existing HAP
Tenant Based Voucher Contract(s) shall be terminated, and Purchaser shall enter
into replacement HAP Tenant Based Voucher Contract(s) which are acceptable to
the Housing Authority (collectively, the foregoing (a) and (b) referred to
herein as the "HAP Tenant Based Voucher Assumption").  Purchaser shall indemnify
and hold the Seller and the Seller’s Indemnified Parties harmless from and
against any and all claims, losses, damages, and expenses (including reasonable
attorneys’ fees) that may be incurred by Seller and/or any of the Seller’s
Indemnified Parties from and after the Closing Date, in connection with the HAP
Tenant Based Voucher Assumption.


4.8              PURCHASER FINANCING.

  Except to the extent that Purchaser obtains the Loan Assumption and Release
(in which event Purchaser shall receive a credit against the Purchase Price in
the amount of the Loan Balance), Purchaser assumes full responsibility to obtain
the funds required for settlement, and Purchaser's acquisition of such funds
shall not be a contingency to the Closing.


ARTICLE V
CLOSING


5.1              CLOSING DATE.

  The Closing shall occur on the earlier of (x) fifteen (15) days after
Purchaser receives written notice that the Lender has approved the Loan
Assumption and Release and (y) May 31, 2011 (such date that the Closing occurs
on, the "Closing Date") through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  Notwithstanding
the foregoing to the contrary, Seller shall have the option, by delivering
written notice to Purchaser, to extend the Closing Date to the last Business Day
of the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, in connection with the Loan Assumption and Release, provided
that such extension does not adversely affect Lender’s approval of the Loan
Assumption and Release.  Purchaser shall provide Seller with written notice of
Lender’s approval of the Loan Assumption and Release no later than two (2) days
after Purchaser’s receipt of such approval.


5.2              SELLER CLOSING DELIVERIES.

  Except for the closing statement which shall be delivered on or before the
Closing Date, Seller shall deliver to Escrow Agent, each of the following items
no later than 1 Business Day prior to the Closing Date:


5.2.1        SPECIAL WARRANTY DEED (THE "DEED") IN THE FORM ATTACHED AS
EXHIBIT B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2        A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3        A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE
"GENERAL ASSIGNMENT").


5.2.4        AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE "LEASES ASSIGNMENT").


5.2.5        SELLER'S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.2.6        A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT. 


5.2.7        A CERTIFICATION OF SELLER'S NON-FOREIGN STATUS PURSUANT TO SECTION
1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9        AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1. 


5.2.10    AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT
OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11    AN AFFIDAVIT OF PROPERTY VALUE, SIGNED BY SELLER.


5.2.12    SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAWS TO BE EXECUTED BY SELLER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER TERMS OF THE CONTRACT.


5.3              PURCHASER CLOSING DELIVERIES.

  Except for: (i) the closing statement which shall be delivered on or before
the Closing Date, and (ii) the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.4, Purchaser shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:


5.3.1        THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.


5.3.2        PURCHASER’S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED
BY TITLE INSURER.


5.3.3        A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.4        A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.5        NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY
PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO
ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING. 


5.3.6        ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.7        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.8        IF PURCHASER ELECTS TO CAUSE AND THE LENDER HAS AGREED TO PERMIT
THE LOAN ASSUMPTION AND RELEASE, ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER
FEES, REQUIRED LOAN FUND AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE
LENDER TO CAUSE THE LOAN ASSUMPTION AND RELEASE.


5.3.9        AN AFFIDAVIT OF PROPERTY VALUE, SIGNED BY PURCHASER.


5.3.10    SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY PURCHASER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER THIS CONTRACT.


5.4              CLOSING PRORATIONS AND ADJUSTMENTS. 


5.4.1        GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
"PRORATION SCHEDULE") OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING AND SHALL DELIVER SUCH PRORATION SCHEDULE 2 DAYS PRIOR TO CLOSING. 


5.4.2        OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES
(OTHER THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE
PROPERTY THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY,
SHALL BE PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE FROM AND AFTER THE CLOSING DATE.


5.4.3        UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES
WILL BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY
ALL SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE
CLOSING WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE
BASED UPON THE PARTIES' REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE
ENTITLED TO THE RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY,
AND SELLER SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE
SELLER'S ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.  SELLER SHALL HAVE
NO RESPONSIBILITY OR LIABILITY FOR PURCHASER'S FAILURE TO ARRANGE UTILITY
SERVICE FOR THE PROPERTY AS OF THE CLOSING DATE.  PURCHASER SHALL INDEMNIFY,
HOLD HARMLESS AND, IF REQUESTED BY SELLER (IN SELLER'S SOLE DISCRETION), DEFEND
(WITH COUNSEL APPROVED BY SELLER) SELLER'S INDEMNIFIED PARTIES FOR, FROM AND
AGAINST ANY AND ALL LOSSES ARISING FROM OR RELATED TO PURCHASER'S FAILURE TO
ARRANGE UTILITY SERVICE AS OF THE CLOSING DATE.


5.4.4        REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR
THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING. 


5.4.5        PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6        LEASES. 

5.4.6.1            ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL
RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS
OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND
EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING
DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO
DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT
AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  IN ADDITION, IF
PURCHASER ELECTS TO TERMINATE ANY UTILITY REBILLING CONTRACT ASSOCIATED WITH THE
PROPERTY, THEN SELLER SHALL RECEIVE A CREDIT AT CLOSING EQUAL TO THE AVERAGE OF
THE AMOUNT OF THE MONTHLY UTILITY BILL ASSOCIATED WITH THE PROPERTY FOR THE
CALENDAR MONTHS OF MARCH, APRIL AND MAY OF 2010, MULTIPLIED BY 3. 
NOTWITHSTANDING THE FOREGOING, REGARDLESS OF WHETHER PURCHASER ELECTS TO
TERMINATE OR ASSUME ANY SUCH UTILITY REBILLING CONTRACT, IF, AT ANY TIME AFTER
THE CLOSING, SELLER RECEIVES A UTILITY PAYMENT FOR WHICH SELLER RECEIVED A
CREDIT FOR AT CLOSING, THEN SELLER SHALL PROMPTLY DELIVER SUCH PAYMENT TO
PURCHASER.  NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN
RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF
THE CLOSING DATE, OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING
DATE (THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE "UNCOLLECTED RENTS"). 
IN ADJUSTING FOR UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER'S
FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT
PURCHASER SHALL PAY SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED
BY PURCHASER.  FOR A PERIOD OF 180 DAYS FOLLOWING CLOSING, PURCHASER AGREES TO
BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE
ACTIONS (WHICH SHALL NOT INCLUDE AN OBLIGATION TO COMMENCE LEGAL ACTION) TO
COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER'S
OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF
NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER'S COLLECTION OF RENTS SHALL BE
APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, SECOND, TO
PURCHASER’S REASONABLE THIRD-PARTY COSTS OF SUCH COLLECTION, AND THIRD TO
UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE RIGHT,
BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT
UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE,
WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING; PROVIDED, HOWEVER, THAT PURCHASER'S
OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE
PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY
EXISTING TENANT FROM THE PROPERTY.

5.4.6.2            AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE, PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE "TENANT SECURITY DEPOSIT BALANCE"). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.

5.4.6.3            SELLER AGREES THAT AT CLOSING, PURCHASER SHALL BE ENTITLED TO
A CREDIT AGAINST THE PURCHASE PRICE IN AN AMOUNT EQUAL TO $500.00 FOR EACH
TENANT UNIT WHICH IS VACANT AND NOT IN RENT-READY CONDITION ON THE DATE WHICH IS
FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING.


5.4.7        EXISTING LOAN.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL
REQUIRED TO BE PAID UNDER THE TERMS OF THE NOTES PRIOR TO CLOSING, TOGETHER WITH
ALL INTEREST ACCRUED UNDER THE NOTES PRIOR TO CLOSING, ALL OF WHICH MAY BE A
CREDIT AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3.  PURCHASER SHALL
BE RESPONSIBLE FOR THE PAYMENT OF ALL PRINCIPAL REQUIRED TO BE PAID FROM AND
AFTER CLOSING, TOGETHER WITH ALL INTEREST ACCRUING UNDER THE NOTES FROM AND
AFTER CLOSING.  PURCHASER SHALL ALSO BE RESPONSIBLE FOR ALL LENDER FEES AND ALL
OTHER FEES, PENALTIES, INTEREST AND OTHER AMOUNTS DUE AND OWING FROM AND AFTER
CLOSING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE LOAN ASSUMPTION AND
RELEASE.  AS SET FORTH IN SECTION 4.5.6, ANY EXISTING RESERVES, IMPOUNDS AND
OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOANS SHALL BE ASSIGNED TO
PURCHASER, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


5.4.8        INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL THE CLOSING HAS OCCURRED (“RISK OF
LOSS TRANSFER”), AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9        EMPLOYEES.  SELLER WILL BE RESPONSIBLE FOR ASSURING THAT ALL OF
SELLER'S AND SELLER'S MANAGER'S ON-SITE EMPLOYEES SHALL HAVE THEIR EMPLOYMENT AT
THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.10    CLOSING COSTS.  PURCHASER SHALL PAY (I) ALL RECORDING CHARGES WITH
RESPECT TO THE DEED AND OTHER DOCUMENTS BEING RECORDED IN CONNECTION WITH THE
CONVEYANCE OF THE PROPERTY AND THE LOAN ASSUMPTION AND RELEASE, (II) ANY
PREMIUMS OR FEES REQUIRED TO BE PAID BY PURCHASER WITH RESPECT TO THE TITLE
POLICY PURSUANT TO SECTION 4.1, AND (III) ONE-HALF OF THE CUSTOMARY ESCROW FEE
AND CLOSING COSTS OF THE ESCROW AGENT.  SELLER SHALL PAY (W) ANY TRANSFER,
SALES, USE, GROSS RECEIPTS OR SIMILAR TAXES, (X) THE BASE PREMIUM FOR THE TITLE
POLICY TO THE EXTENT REQUIRED BY SECTION 4.1, (Y) THE COST OF RECORDING ANY
INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR ENCUMBRANCES AGAINST THE PROPERTY
NOT CAUSED BY PURCHASER’S ACTIONS, AND (Z) ONE-HALF OF THE CUSTOMARY ESCROW FEE
AND CLOSING COSTS OF THE ESCROW AGENT. 


5.4.11    INTENTIONALLY OMITTED.


5.4.12    POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.2.11.  TO THE EXTENT
REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY
CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE
PROPERTY, AND SELLER'S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, "SELLER'S PROPERTY-RELATED FILES AND RECORDS") REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY UPON THE CLOSING. 
PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER THE
CLOSING (THE "RECORDS HOLD PERIOD"), TO (A) PROVIDE AND ALLOW SELLER REASONABLE
ACCESS TO SELLER'S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION
AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE SELLER'S
PROPERTY-RELATED FILES AND RECORDS.


5.5              POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in the
aggregate. 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1              SELLER'S REPRESENTATIONS.

  Except for any fact, information or condition disclosed in the Title
Documents, the Permitted Exceptions, the Property Contracts, or the Materials,
or which is otherwise known by Purchaser prior to the Closing, Seller represents
and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1.


6.1.1        SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND, SUBJECT TO SECTION 8.2.5 AND ANY APPROVALS REQUIRED FROM LENDER FOR THE
LOAN ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER
AND AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER'S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.5, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2        SELLER IS NOT A "FOREIGN PERSON," AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3        EXCEPT FOR ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
TO SELLER'S KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY WHICH WILL ADVERSELY IMPACT SELLER'S ABILITY TO
CONVEY THE PROPERTY;


6.1.4        TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
OF ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS;


6.1.5        TO SELLER'S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS; AND


6.1.6        TO SELLER'S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED
PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS. 


6.1.7        EXCEPT FOR ANY APPROVALS REQUIRED FROM LENDER FOR THE LOAN
ASSUMPTION AND RELEASE, TO SELLER’S KNOWLEDGE, THE EXECUTION, DELIVERY AND
PERFORMANCE BY SELLER OF THIS CONTRACT DOES NOT, AND WILL NOT, RESULT IN ANY
VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY MORTGAGE, DEED OF TRUST,
INDENTURE, LEASE, SECURITY AGREEMENT OR OTHER INSTRUMENT OR AGREEMENT TO WHICH
SELLER IS A PARTY, OR ANY JUDGMENT, WRIT, DECREE, ORDER, INJUNCTION, RULE OR
GOVERNMENTAL REGULATION TO WHICH SELLER IS SUBJECT.


6.1.8        TO SELLER’S KNOWLEDGE, SELLER IS NOT PROHIBITED FROM CONSUMMATING
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT BY ANY LAW, RULE, REGULATION,
ORDER OR JUDGMENT ISSUED BY ANY GOVERNMENTAL AUTHORITY.


6.1.9        TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM ANY GOVERNMENTAL AGENCY OF ANY UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL,
STATE, COUNTY OR MUNICIPAL LAW, ORDINANCE, ORDER, REGULATION OR REQUIREMENT
AFFECTING THE PROPERTY.


6.1.10    EXCEPT AS SET FORTH ON THE RENT ROLL OR THE PROPERTY CONTRACT LIST,
AND AS MAY BE ENTERED INTO BY SELLER PRIOR TO THE CLOSING IN ACCORDANCE WITH
THIS CONTRACT, (I) THERE ARE NO LEASES, TENANCIES, OPTIONS, RIGHTS OF FIRST
REFUSALS OR LICENSES AFFECTING THE PROPERTY TO WHICH SELLER IS A PARTY OR AS TO
WHICH SELLER HAS ACTUAL KNOWLEDGE, EXCEPT FOR THE LEASES AND THE PROPERTY
CONTRACTS, (II) NO THIRD PARTY HAS ANY RIGHT TO OCCUPY OR POSSESS THE PROPERTY,
EXCEPT PURSUANT TO THE LEASES, AND (III) OTHER THAN THIS CONTRACT, THERE ARE NO
CONTRACTS OR AGREEMENTS RELATING TO THE SALE, EXCHANGE OR TRANSFER OF THE
PROPERTY OR ANY PART THEREOF.


6.1.11    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM
ANY CITY, COUNTY OR STATE AUTHORITY OR OTHER POLITICAL, GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY OR SUBDIVISION HAVING JURISDICTION OVER THE
PROPERTY REQUIRING OR SPECIFYING THAT ANY WORK BE DONE TO THE PROPERTY, WHICH
WORK HAS NOT YET BEEN PERFORMED.


6.1.12    TO SELLER'S KNOWLEDGE, (A) NO HAZARDOUS OR TOXIC MATERIALS OR OTHER
SUBSTANCES REGULATED BY APPLICABLE FEDERAL OR STATE ENVIRONMENTAL LAWS ARE
STORED BY SELLER ON, IN OR UNDER THE PROPERTY IN QUANTITIES WHICH VIOLATE
APPLICABLE LAWS GOVERNING SUCH MATERIALS OR SUBSTANCES, AND (B) THE PROPERTY IS
NOT USED BY SELLER FOR THE STORAGE, TREATMENT, GENERATION OR MANUFACTURE OF ANY
HAZARDOUS OR TOXIC MATERIALS OR OTHER SUBSTANCES IN A MANNER WHICH WOULD
CONSTITUTE A VIOLATION OF APPLICABLE FEDERAL OR STATE ENVIRONMENTAL LAWS.


6.2              AS-IS.

  Except as otherwise expressly set forth in Seller's Representations:


6.2.1        THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD "AS IS," "WHERE IS,"
AND "WITH ALL FAULTS." 


6.2.2        THE PURCHASE PRICE AND THE TERMS AND CONDITIONS SET FORTH HEREIN
ARE THE RESULT OF ARM'S-LENGTH BARGAINING BETWEEN ENTITIES FAMILIAR WITH
TRANSACTIONS OF THIS KIND, AND SAID PRICE, TERMS AND CONDITIONS REFLECT THE FACT
THAT PURCHASER SHALL HAVE THE BENEFIT OF, BUT IS NOT RELYING UPON, ANY
INFORMATION PROVIDED BY SELLER OR BROKER OR STATEMENTS, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, MADE BY OR ENFORCEABLE DIRECTLY AGAINST SELLER
OR BROKER, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE VALUE OF THE
PROPERTY, THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY STATE,
FEDERAL, COUNTY OR LOCAL LAW, ORDINANCE, ORDER OR PERMIT; OR THE SUITABILITY,
COMPLIANCE OR LACK OF COMPLIANCE OF THE PROPERTY WITH ANY REGULATION, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE PROPERTY (OTHER THAN ANY
COVENANTS OF TITLE CONTAINED IN THE DEED CONVEYING THE PROPERTY AND SELLER'S
REPRESENTATIONS).  PURCHASER AGREES THAT SELLER SHALL NOT BE RESPONSIBLE OR
LIABLE TO PURCHASER FOR ANY DEFECTS, ERRORS OR OMISSIONS IN THE MATERIALS, OR ON
ACCOUNT OF ANY CONDITIONS AFFECTING THE PROPERTY. 


6.2.3        PURCHASER, ITS SUCCESSORS AND ASSIGNS, AND ANYONE CLAIMING BY,
THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER'S INDEMNIFIED PARTIES
FROM, AND IRREVOCABLY WAIVES ITS RIGHT TO MAINTAIN, ANY AND ALL CLAIMS AND
CAUSES OF ACTION THAT IT OR THEY MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLER'S INDEMNIFIED PARTIES WITH RESPECT TO ANY AND ALL LOSSES ARISING FROM OR
RELATED TO ANY DEFECTS, ERRORS, OMISSIONS IN THE MATERIALS OR OTHER CONDITIONS
AFFECTING THE PROPERTY. 


6.2.4        PURCHASER REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF AND
AS OF THE CLOSING DATE, IT HAS AND SHALL HAVE REVIEWED AND CONDUCTED SUCH
INDEPENDENT ANALYSES, STUDIES (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
STUDIES AND ANALYSES CONCERNING THE PRESENCE OF LEAD, ASBESTOS, WATER INTRUSION
AND/OR FUNGAL GROWTH AND ANY RESULTING DAMAGE, PCBS AND RADON IN AND ABOUT THE
PROPERTY), REPORTS, INVESTIGATIONS AND INSPECTIONS AS IT DEEMS APPROPRIATE IN
CONNECTION WITH THE PROPERTY.  IF SELLER  PROVIDES OR HAS PROVIDED ANY
DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT OF CONSULTANTS, SURVEYORS,
ARCHITECTS, ENGINEERS, TITLE COMPANIES, GOVERNMENTAL AUTHORITIES OR ANY OTHER
PERSON OR ENTITY WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
THE OFFERING PREPARED BY BROKER, PURCHASER AND SELLER AGREE THAT SELLER HAS DONE
SO OR SHALL DO SO ONLY FOR THE CONVENIENCE OF BOTH PARTIES, PURCHASER SHALL NOT
RELY THEREON AND THE RELIANCE BY PURCHASER UPON ANY SUCH DOCUMENTS, SUMMARIES,
OPINIONS OR WORK PRODUCT SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR
AGAINST SELLER'S INDEMNIFIED PARTIES.  PURCHASER ACKNOWLEDGES AND AGREES THAT NO
REPRESENTATION HAS BEEN MADE AND NO RESPONSIBILITY IS ASSUMED BY SELLER WITH
RESPECT TO CURRENT AND FUTURE APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR
THE COMPLIANCE OF THE PROPERTY WITH ANY OTHER LAWS, RULES, ORDINANCES OR
REGULATIONS, THE FINANCIAL EARNING CAPACITY OR EXPENSE HISTORY OF THE PROPERTY,
THE CONTINUATION OF CONTRACTS, CONTINUED OCCUPANCY LEVELS OF THE PROPERTY, OR
ANY PART THEREOF, OR THE CONTINUED OCCUPANCY BY TENANTS OF ANY LEASES OR,
WITHOUT LIMITING ANY OF THE FOREGOING, OCCUPANCY AT CLOSING. 


6.2.5        PRIOR TO CLOSING, SELLER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO ENFORCE ITS RIGHTS AGAINST ANY AND ALL PROPERTY OCCUPANTS, GUESTS
OR TENANTS.  PURCHASER AGREES THAT THE DEPARTURE OR REMOVAL, PRIOR TO CLOSING,
OF ANY OF SUCH GUESTS, OCCUPANTS OR TENANTS SHALL NOT BE THE BASIS FOR, NOR
SHALL IT GIVE RISE TO, ANY CLAIM ON THE PART OF PURCHASER, NOR SHALL IT AFFECT
THE OBLIGATIONS OF PURCHASER UNDER THIS CONTRACT IN ANY MANNER WHATSOEVER; AND
PURCHASER SHALL CLOSE TITLE AND ACCEPT DELIVERY OF THE DEED WITH OR WITHOUT SUCH
TENANTS IN POSSESSION AND WITHOUT ANY ALLOWANCE OR REDUCTION IN THE PURCHASE
PRICE UNDER THIS CONTRACT. 


6.2.6        PURCHASER HEREBY RELEASES SELLER FROM ANY AND ALL CLAIMS AND
LIABILITIES RELATING TO THE MATTERS SET FORTH IN THIS SECTION. 


6.3              SURVIVAL OF SELLER'S REPRESENTATIONS.

  Seller and Purchaser agree that Seller's Representations shall survive the
Closing for a period of 9 months (the “Survival Period”), during which period,
Purchaser will be entitled to file a claim against Seller for any damages
resulting from any breach of Seller’s Representations.  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has filed suit against
Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $750,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4              DEFINITION OF SELLER'S KNOWLEDGE.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of Seller, or any affiliate of Seller, or to impose
upon such Regional Property Manager and Community Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager and Community Manager
any individual personal liability.  As used herein, the term "Regional Property
Manager" and “Community Manager” shall both refer to Heather Stidham who is the
regional property manager and community manager handling this Property. 


6.5              REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1        PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ARIZONA.


6.5.2        PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER'S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER'S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3        NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER'S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4        OTHER THAN SELLER'S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON
ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5        THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6        PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7        TO PURCHASER'S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1              LEASES AND PROPERTY CONTRACTS.

  During the period of time commencing on the Effective Date and ending on the
Closing Date, in the ordinary course of business and consistent with Seller’s
past practices, Seller may enter into new Property Contracts, new Leases, renew
existing Leases or modify, terminate or accept the surrender or forfeiture of
any of the Leases, modify any Property Contracts, or institute and prosecute any
available remedies for default under any Lease or Property Contract without
first obtaining the written consent of Purchaser; provided, however, Seller
agrees that, without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed, any new or renewed Leases
shall not have a term in excess of fourteen (14) months and any new Property
Contract shall be terminable upon not more than 30 days notice without penalty.


7.2              GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate and
maintain the Property after the Effective Date in the ordinary course of
business and consistent with Seller’s past practices, and except as necessary to
address (a) any life or safety issue at the Property or (b) any other matter
which materially adversely affects the use, operation or value of the Property,
Seller will not make any material alterations to the Property or remove any
material Fixtures and Tangible Personal Property without the prior written
consent of Purchaser which consent shall not be unreasonably withheld, denied or
delayed.  Seller will use commercially reasonable efforts to promptly deliver to
Purchaser a copy of any notice relating to the Property received by Seller from
any governmental or quasi-governmental authority. 


7.3              LIENS.

  Seller covenants that it will not voluntarily create or cause any lien or
encumbrance to attach to the Property between the Effective Date and the Closing
Date (other than Leases and Property Contracts as provided in Section 7.1)
unless Purchaser approves such lien or encumbrance, which approval shall not be
unreasonably withheld, conditioned or delayed.  If Purchaser approves any such
subsequent lien or encumbrance, the same shall be deemed a Permitted Encumbrance
for all purposes hereunder.


7.4              TAX APPEALS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any tax years through and including the
tax year in which the Closing occurs, are pending at the time of Closing, Seller
reserves and shall have the right to continue to prosecute and/or settle the
same without the consent of Purchaser including, without limitation, instituting
any tax reduction proceeding, tax protest proceeding or tax assessment appeal
for the Property with respect to property values determined during the year that
the Closing occurs, but attributable to tax years after the Closing.  Seller
hereby reserves and shall have the exclusive right, at any time after the
Closing Date, to institute a tax reduction proceeding, tax protest proceeding or
tax assessment appeal for the Property with respect to real estate taxes
attributable to the tax years prior to and including the tax year in which the
Closing occurs and Seller shall have the right to prosecute and/or settle the
same without the consent of Purchaser.  Purchaser agrees that it shall not
independently institute any tax reduction proceedings, tax protest proceedings,
or tax assessment appeals for the Property with respect to the tax years prior
to and including the tax year in which the Closing occurs.  Purchaser shall
cooperate with Seller in connection with the prosecution and/or settlement of
any such tax reduction proceedings, tax protest proceedings or tax assessment
appeals, including executing such documents as Seller may reasonably request in
order for Seller to prosecute and/or settle any such proceedings.  Any refunds
or savings in the payment of taxes resulting from any tax reduction proceedings,
tax protest proceedings or tax assessment appeals applicable to the period prior
to the Closing Date shall belong to Seller and any refunds or savings in the
payment of taxes applicable to the period from and after the Closing Date shall
belong to Purchaser.  All attorneys’ fees and other expenses incurred in
obtaining such refunds or savings shall be apportioned between Seller and
Purchaser in proportion to the gross amount of such refunds or savings payable
to Seller and Purchaser, respectively.


7.5              PROPERTY DAMAGE.

  Seller and Purchaser acknowledge that a portion of the Property (the “Damaged
Property”) was damaged by a hail storm that occurred prior to the Effective
Date.  Seller agrees that prior to the Closing Seller shall use reasonable
efforts to commence making Repairs to the Damaged Property (the “Repair Work”)
in order to restore the Damaged Property to substantially the same condition it
was in prior the storm.  Seller shall be entitled to receive and apply all
available insurance proceeds applicable to the Repair Work to the portions of
the Repair Work completed or installed prior to Closing.  If for any reason the
Repair Work is not completed prior to the Closing, then the following shall
apply:

1.                  the Closing shall occur in accordance with the terms of the
Contract for the full Purchase Price;

2.                  Purchaser, at Purchaser’s sole cost and expense, shall be
responsible for completion of the Repair Work from and after Closing;

3.                  at Closing, Seller shall give a credit to Purchaser in the
amount necessary to complete any of the Repair Work, including any amount for
Repair Work performed prior to the Closing which remains unpaid as of the
Closing under the contracts specified in clause 4 below (it being agreed and
understood that, (i) from and after the Closing, Purchaser shall be responsible
for all payments to the contractor(s) under such contract(s) regardless of when
the Repair Work was performed and (ii) Purchaser agrees to indemnify, hold
harmless, and, if requested in the sole and absolute discretion of Seller,
defend (with counsel approved by Seller) Seller for, from and against all Losses
relating to Purchaser’s failure to pay such contractors for Repair Work
performed prior to the Closing in which Purchaser received a credit for pursuant
to this clause 3); and

4.                  at Closing, by way of the General Assignment, Seller shall
assign, and Purchaser shall assume, all construction and other contracts entered
into by Seller in connection with the Repair Work; provided copies of such
contracts were provided to Purchaser during the Feasibility Period.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1              PURCHASER'S CONDITIONS TO CLOSING.

  Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1        ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO
PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.1.2        EACH OF SELLER'S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3        SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4        NEITHER SELLER NOR SELLER'S GENERAL PARTNER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING;


8.1.5        SUBJECT TO PURCHASER FULFILLING ALL OF ITS OBLIGATIONS UNDER THIS
CONTRACT, THE TITLE INSURER SHALL BE IRREVOCABLY COMMITTED IN WRITING TO
PURCHASER TO ISSUE THE TITLE POLICY TO PURCHASER WITHIN THIRTY (30) DAYS AFTER
THE CLOSING, SUBJECT ONLY TO THE PERMITTED EXCEPTIONS; AND


8.1.6        PROVIDED THAT (I) PURCHASER SHALL HAVE COMPLIED WITH ALL OF ITS
OBLIGATIONS UNDER SECTION 4.5 OF THIS CONTRACT AND (II) PRIOR TO THE EXPIRATION
OF THE LOAN ASSUMPTION APPROVAL PERIOD PURCHASER HAS OBTAINED THE CONSENT OF
LENDER TO THE LOAN ASSUMPTION AND RELEASE (SUBJECT ONLY TO LENDERS’ CUSTOMARY
CONDITIONS), THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price; (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent; provided
that if the condition set forth in Section 8.1.6 is not met, then (i) the
Non-Refundable Initial Deposit Component shall be delivered to Seller as further
consideration for Seller agreeing to enter into this Contract and (ii) the
remaining balance of the Deposit (i.e. the Deposit then being held by Escrow
Agent, less the Non-Refundable Initial Deposit Component) shall be returned to
Purchaser or (c) if such failure constitutes a default by Seller of its
covenants hereunder, exercise any of its remedies pursuant to Section 10.2.


8.2              SELLER'S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1        ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY
PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF
SHALL HAVE BEEN DELIVERED;


8.2.2        EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3        PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4        NEITHER PURCHASER NOR ANY MEMBER OF PURCHASER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING;


8.2.5        SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND
APPROVALS NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, ANY CONSENT, DOCUMENTATION OR APPROVAL
FROM SELLER’S PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE
EXTENT REQUIRED BY SELLER'S (OR SELLER'S AFFILIATES') ORGANIZATIONAL DOCUMENTS
OR BY LAW;


8.2.6        THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND


8.2.7        THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.


ARTICLE IX
BROKERAGE


9.1              INDEMNITY.

.  Seller represents and warrants to Purchaser that it has dealt only with Brad
Groff of Apartment Realty Advisors ("Broker") in connection with this Contract. 
Seller and Purchaser each represents and warrants to the other that, other than
Broker, it has not dealt with or utilized the services of any other real estate
broker, sales person or finder in connection with this Contract, and each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party for, from and against all Losses relating to brokerage
commissions and finder's fees arising from or attributable to the acts or
omissions of the indemnifying party. 


9.2              BROKER COMMISSION.

  If Closing occurs, Seller agrees to pay Broker through escrow a commission
according to the terms of a separate contract.  Broker shall not be deemed a
party or third party beneficiary of this Contract.  As a condition to Seller's
obligation to pay the commission, Broker shall execute the signature page for
Broker attached hereto solely for purposes of confirming the matters set forth
therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1          PURCHASER DEFAULT.

  If Purchaser defaults on its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If Purchaser
defaults on any of its other material representations, warranties or obligations
under this Contract, and such default continues for more than 10 days after
written notice from Seller, then Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2          SELLER DEFAULT.

.  If Seller (i) defaults on its obligations hereunder to deliver to Escrow
Agent the deliveries specified under Section 5.2 on the date required
thereunder, or to close on the sale of the Property on the Closing Date, or (ii)
prior to the Closing defaults on its covenants or obligations under this
Contract and such default continues for more than 10 days after written notice
from Purchaser, then, at Purchaser's election and as Purchaser's exclusive
remedy, Purchaser may either (a) terminate this Contract, and all payments and
things of value, including the Deposit, provided by Purchaser hereunder shall be
returned to Purchaser and Purchaser may recover, as its sole recoverable damages
(but without limiting its right to receive a refund of the Deposit), its direct
and actual out-of-pocket expenses and costs (documented by paid invoices to
third parties) in connection with this transaction, which damages shall not
exceed $75,000 in the aggregate, or (b) subject to the conditions below, seek
specific performance of Seller’s obligation to close on the sale of the Property
pursuant to this Contract (but not damages).  Purchaser may seek specific
performance of Seller's obligation to close on the sale of the Property pursuant
to this Contract only if, as a condition precedent to initiating such litigation
for specific performance, Purchaser shall (x) not otherwise be in material
default under this Contract; and (y) file suit therefor with the court on or
before the 120th day after the Closing Date.  If Purchaser fails to file an
action for specific performance within 120 days after the Closing Date, then
Purchaser shall be deemed to have elected to terminate the Contract in
accordance with subsection (a) above.  Purchaser agrees that it shall promptly
deliver to Seller an assignment of all of Purchaser's right, title and interest
in and to (together with possession of) all plans, studies, surveys, reports,
and other materials paid for with the out-of-pocket expenses reimbursed by
Seller pursuant to the foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE
PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S
EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR
RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES,
FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER
THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS
OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY
PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1          MAJOR DAMAGE.

  If the Property is damaged or destroyed by fire or other casualty prior to
Risk of Loss Transfer, and the cost for demolition, site cleaning, restoration,
replacement, or other repairs (collectively, the "Repairs") is more than
$2,000,000 (a “Major Damage”), then Seller shall have no obligation to make such
Repairs, and shall notify Purchaser in writing of such damage or destruction
(the "Damage Notice").  If there is a Major Damage, then Purchaser may elect, by
delivering written notice to Seller on or before the earlier of (x) Closing and
(y) the date which is ten (10) days after Purchaser’s receipt of the Damage
Notice, to terminate this Contract, in which event the Deposit shall be returned
to Purchaser.  In the event Purchaser fails to timely terminate this Contract
pursuant to this Section 11.1, this transaction shall be closed in accordance
with Section 11.3 below.


11.2          MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Risk of Loss Transfer, and the cost of Repairs is equal to or
less than $2,000,000, then this transaction shall be closed in accordance with
Section 11.3, notwithstanding such casualty.  In such event, Seller may at its
election endeavor to make such Repairs to the extent of any recovery from
insurance carried on the Property, if such Repairs can be reasonably effected
before the Closing.  Regardless of Seller's election to commence such Repairs,
or Seller's ability to complete such Repairs prior to Closing, this transaction
shall be closed in accordance with Section 11.3 below.


11.3          CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs that remain outstanding as of the
Closing.  If, after the Closing, Seller receives any insurance proceeds that
have been assigned to Purchaser pursuant to this Section 11.3, then Seller shall
promptly deliver such proceeds to Purchaser


11.4          REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs; provided, however, that (except in the event of emergency, as
determined in Seller’s sole discretion) Seller will consult with Purchaser prior
to entering into any such contract if Purchaser will likely have to assume such
contract.  Notwithstanding the foregoing to the contrary, Seller retains the
sole right and authority to enter into any such contract.


ARTICLE XII
EMINENT DOMAIN


12.1          EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract, Escrow
Agent will immediately pay the Deposit to Purchaser.  If Purchaser fails to
terminate this Contract within such 10-day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Seller will assign to Purchaser, and Purchaser shall receive, the full
benefit of any condemnation award.


ARTICLE XIII
MISCELLANEOUS


13.1          BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2          EXHIBITS AND SCHEDULES.

  All attached Exhibits and Schedules are a part of this Contract for all
purposes.


13.3          ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 5 days prior to the Closing Date.  As used
herein, an affiliate is a person or entity controlled by, under common control
with, or controlling another person or entity.


13.4          CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5          NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6          NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt or when transmitted
electronically, subject to clause (d) above; provided, however, that if the
notice was sent by overnight courier or mail as aforesaid and is affirmatively
refused or cannot be delivered during customary business hours by reason of the
absence of a signatory to acknowledge receipt, or by reason of a change of
address with respect to which the addressor did not have either knowledge or
written notice delivered in accordance with this paragraph, then the first
attempted delivery shall be deemed to constitute delivery.  Each party shall be
entitled to change its address for notices from time to time by delivering to
the other party notice thereof in the manner herein provided for the delivery of
notices.  All notices shall be sent to the addressee at its address set forth
following its name below:

To Purchaser:

 

Pivotal Group, Inc.
3200 E. Camelback Road, Suite 295
Phoenix, Arizona 85018
Attention:  Scott Kent Knauer
Telephone: 602-956-7200
Facsimile:  602-956-2313

Email:  sknauer@pivotalgroup.com

 

with copy to:

 

Dioguardi Flynn LLP

7001 N. Scottsdale Road, Suite 2060

Scottsdale, Arizona 85253

Attention:  Mark Dioguardi

Telephone: 480-970-2434

Facsimile:  480-951-8824

Email:  mdioguardi@dioguardiflynn.com

 

To Seller:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

 

And:

 

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Bezzant
Telephone:  303-793-4774
Email:  john.bezzant@aimco.com

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone: 303-691-4303

Facsimile:  720-200-6882

Email:  john.spiegleman@aimco.com

 

and a copy to:

 

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449

Email:  sagreen@bryancave.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with the above provisions as follows:

First American Title Insurance Company

333 Earle Ovington Blvd.

Uniondale, NY 11553

Attention:  Steve Rogers, Esq.

Telephone:  516-832-3208

Email:  sgrogers@firstam.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7          GOVERNING LAW AND VENUE.

  The laws of the State of Arizona shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.


13.8          ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9          AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10      SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11      MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12      CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13      CONFIDENTIALITY.

  Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, attorneys and accountants.  Furthermore, Seller may disclose
the terms and conditions of this Contract as is necessary, in Seller’s sole
discretion, in order for Seller to fulfill the conditions set forth in Section
8.2.5, and to make any public disclosures required under federal or state
securities laws or regulations.  Any information obtained by Purchaser in the
course of its inspection of the Property, and any Materials provided by Seller
to Purchaser hereunder, shall be confidential and Purchaser shall be prohibited
from making such information public to any other person or entity other than its
Consultants, without Seller's prior written authorization, which may be granted
or denied in Seller's sole discretion.  In addition, each party shall use its
reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.


13.14      TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15      WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16      ATTORNEYS' FEES.

  In the event either party hereto commences litigation against the other to
enforce its rights hereunder, the prevailing party in such litigation shall be
entitled to recover from the other party its reasonable attorneys' fees and
expenses incidental to such litigation, including the cost of in-house counsel
and any appeals.


13.17      TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.) 
Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.18      1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein. 


13.19      NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is an Arizona limited liability company, and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.


13.20      ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA").  The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.21      NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.22      RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.23      AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.24      NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.


13.25      SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than Section
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 3.6, 4.5.5, 4.5.6, 4.7, 5.4, 5.5, 6.1
(subject, however, to the provisions of Section 6.3) 6.2, 6.3, 6.5, 7.4, 7.5,
9.1, 10.2and 11.3; (c) any other provisions in this Contract, that by their
express terms survive the termination of this Contract or the Closing; and (d)
any payment or indemnity obligation of Purchaser under this Contract (the
foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.


13.26      MULTIPLE PURCHASERS.

  As used in this Contract, the term "Purchaser" includes all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


13.27      WAIVER OF JURY TRIAL.

  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1          DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 

 [Remainder of Page Intentionally Left Blank]

 


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

Seller:

 

WOOD CREEK CPGF 22, L.P., a Delaware limited partnership

 

By:  CPGF 22 WOOD CREEK GP, L.L.C., a South Carolina limited liability company,
its general partner

 

By:  CENTURY PROPERTIES GROWTH FUND XXII, LP, a Delaware limited partnership,
its member

 

By:  FOX PARTNERS IV, a California general partnership, its general partner

 

By:  FOX CAPITAL MANAGEMENT CORPORATION, a California corporation, its managing
general partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

Purchaser:

 

PIVOTAL FINANCE, LLC, an Arizona limited liability company

 

By:       PIVOTAL GROUP, INC., an Arizona corporation, its Manager

 

By:  /s/F. Francis Najafi

F. Francis Najafi, President